

Exhibit 10.4




SEVERANCE, STOCK AWARD, RELEASE OF ALL CLAIMS AND
NONCOMPETITION AGREEMENT


This Severance, Stock Award, Release of All Claims and Noncompetition Agreement
("Agreement") is entered into by and between Lana L. Hillebrand, herein after
referred to, together with her heirs, executors, administrators, successors,
assigns and personal representatives, as "Employee", and American Electric Power
Company Inc., hereinafter referred to, together with all its past, present and
future affiliated, parent and/or subsidiary organizations and divisions, and all
past, present and future officers, directors, members, employees and agents of
each, in both their individual and representative capacities, as the "Company".


In consideration of the promises set forth in this Agreement, Employee and the
Company agree as follows:


1. Termination of Employment; Resignation. The parties acknowledge that
Employee’s employment relationship with the Company will cease at the close of
business on December 31, 2020 or such other date that Employee and the Company
mutually agree (the “Termination Date”). Pending the Termination Date, the
Company reserves the right to change the responsibilities of Employee. Employee
hereby resigns effective at the close of business on the Termination Date, (a)
as an employee of the Company, (b) to the extent she has not already then done
so, from all Company boards, committees, and offices, including those of any
parent, affiliate or subsidiary of the Company, and (c) from all administrative,
fiduciary or other positions Employee may hold or have held relating to the
Company. The Company consents to and accepts all such resignations. Employee
agrees to make herself available for assigned duties and adhere to Company
policy through and including the Termination Date. Employee further agrees to
execute a release comparable to that set forth in this Agreement following her
Termination Date.


2. Severance Payments. The Company shall provide:


(a)Employee (or Employee’s estate) a salary and bonus severance in the amount of
$1,106,875 (the “Severance Amount”). The Company shall pay the Severance Amount
to Employee according to the following payment schedule:


(i)As of the first regular payroll date of the Company that coincides with or
immediately follows the date that is six months after the Termination Date, a
payment of $553,437.50; and


(ii)The balance of such Severance Amount shall be paid in 13 equal bi-weekly
installments as of such number of subsequent regular payroll dates of the
Company.


Payment under this Section 2 shall be made by direct deposit, mailing to the
last address provided by Employee to the Company or such other reasonable method
as determined by the Company. Each payment shall be subject to such deductions
as required by law that is not deducted from other amounts paid or payable to
Employee.








--------------------------------------------------------------------------------



(b)If Employee timely executes and returns this Agreement and continues to
provide services to AEP up to and including the Termination Date, prorated
severance vesting shall apply to Employee’s outstanding Restricted Stock Units
(“RSU”). Severance vesting will also apply to Employee’s Performance Shares
under the terms the applicable Performance Share Award Agreements, provided that
employee works up to and including the Termination Date. Any RSUs and
Performance Shares that do not vest upon employment termination will be
canceled. All applicable tax withholding will apply to any RSU and Performance
Share payments based on Employee’s last work location.


(c)Employee (or her surviving covered dependents) will have the option to
continue medical and dental coverage at a reduced rate for up to twelve (12)
months (i) under COBRA or (ii) if Employee is eligible for AEP retiree medical
and/or dental benefits as of his or her Employment Termination Date, under the
terms of the applicable retiree medical and/or dental benefit plan, as amended
from time to time; provided, however, that such reduced rate shall cease at such
time as Employee (or surviving covered dependent) is eligible for medical
coverage either through Medicare or some other public program or through
subsequent employment, whichever comes first, and whether or not Employee or
dependent actually enrolls for such coverage. The reduced rate described in the
immediately preceding sentence shall be the contribution rate charged by the
Company to similarly situated active employees/dependents, as adjusted from time
to time. Employee (or surviving covered dependents) shall complete and return
all required forms to the Company and the insurance carriers in order to receive
the benefits described in this Section. Employee (or surviving covered
dependents) further agrees that she shall promptly notify the Company when an
event as described in this paragraph 2(c) of this Agreement has occurred, which
terminates Employee’s (or any surviving covered dependent’s) eligibility for
continued benefit coverage or coverage at a reduced rate. Such notification
shall be directed to: American Electric Power Service Corporation, Human
Resources Department, Attn: Payroll Manager, 1 Riverside Plaza, Columbus, OH
43215, 1-888-AEP-BENE (1-888-237-2363.)


3. Other Payments.


(a)Stock Award under LTIP. The Company shall deliver to Employee $500,000 in
unrestricted shares of Common Stock of American Electric Power Company, Inc.
(the “Shares”) to Employee in accordance with the terms of the American Electric
Power System Long-Term Incentive Plan (“LTIP”); with the number of shares to be
delivered to be determined by dividing $500,000 by the closing market price on
the Termination Date. The delivery of Shares shall be made after the Company
determines that Employee has maintained continuous AEP employment through the
Termination Date, with delivery to be made to an account set up for Employee’s
benefit with a broker/dealer designated by the Company within a reasonable time
(generally 3 days) after the Company has made that determination. Fractional
Shares may instead be converted to cash or applied as additional income tax
withholding at the Company’s option. The Shares and Executive shall remain
subject to all applicable legal and regulatory restrictions such as insider
trading restrictions and blackout periods. The Company may reduce the number of
Shares delivered to Employee to satisfy tax-withholding obligations. This award
is subject in all respects to the terms and provisions of the LTIP, all the
terms and provisions of which are made a part of and incorporated in this
Agreement (as if they were expressly set forth herein). In the event of any
2

--------------------------------------------------------------------------------



conflict between the terms of this section of the Agreement and the terms of the
LTIP, the terms of the LTIP shall control.


(b)Incentive Compensation. No later than March 15, 2021, Employee will receive a
payment, if applicable, under the Company’s Incentive Compensation Plan (“ICP”)
for 2020. This payment, if any, will be made at approximately the same time and
utilizing the same overall Award Score as the awards for other executive officer
participants in the ICP receiving an incentive compensation payment for 2021,
without individual discretionary adjustment, and will be calculated based upon
the ICP eligible earnings of Employee for 2020, recognizing that the payments
described in this Agreement shall not be considered ICP eligible earnings.


4. Consideration. Employee acknowledges that the benefits described in this
Agreement are benefits to which Employee would not be entitled but for this
Agreement.


5. Release and Waiver of Claims. In consideration of the foregoing benefits,
subject to Section 10 of this Agreement (Protected Activity), Employee, on
behalf of Employee and Employee’s heirs, executors, administrators, successors,
assigns and personal representatives, hereby releases and forever discharges the
Company (as defined the first paragraph of this Agreement) and the Company’s
long-term disability plans (including any trustees, custodians and
administrators engaged in connection with the administration of claims or assets
maintained in connection with any such plans) of and from any and all legal,
equitable, and administrative claims and demands of every name, type, act and
nature, arising out of or existing by reason of any known or unknown act or
inaction whatsoever and occurring prior to execution of this Agreement. This
release includes, but is not limited to, any claims, charges, complaints,
grievances, causes of action (known or unknown), demands, injuries (whether
personal, emotional or other), unfair labor practices, or suits arising,
directly or indirectly, out of Employee's employment with and/or separation of
employment from the Company, and includes, but is not limited to claims,
charges, complaints, actions, demands or suits which may be, have, or might have
been asserted, whether in contract or in tort, and whether under common law or
under federal, state or local statute, regulation or ordinance. Claims, actions
and demands released herein include but are not limited to those based on
allegations of wrongful discharge, retaliation, personal injury and/or breach of
contract; those arising under state or local discrimination, fair employment
practices, and/or wage and hour laws; for West Virginia employees, those arising
under the West Virginia Human Rights Act; those arising under Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1866, as amended, the Fair
Labor Standards Act, the Age Discrimination in Employment Act of 1967 (“ADEA”),
the Rehabilitation Act of 1973, the Americans With Disabilities Act (“ADA”) and
Executive Order 11246, (all as amended); those arising under the Uniformed
Services Employment and Re-employment Rights Act of 1994 (“USERRA”), the Worker
Adjustment and Retraining Notification Act (“WARN”), the Labor Management
Relations Act (“LMRA”), the National Labor Relations Act (“NLRA”), and the
Family and Medical Leave Act (“FMLA”); and those arising under applicable
securities laws. Also released are any claims and demands related to entitlement
to long-term disability benefits under any Company long-term disability plan.
Excluded from this Agreement are any pending or as yet unaccrued worker’s
compensation/occupational disease claims, vested pension benefits, claims which
cannot be waived by law and those payments and benefits enumerated in the
Summary of Benefits from Andrew R. Carlin to Employee, a copy of which is
attached hereto as Exhibit A. Employee further does not release, discharge or
waive any
3

--------------------------------------------------------------------------------



rights to indemnification or other protection that Employee may have under the
By-Laws or Resolutions of the Company, the laws of the States of New York and/or
Ohio, any indemnification agreement between Employee and the Company, or any
insurance coverage maintained by or on behalf of the Company (including but not
limited to Director and Officer insurance), nor will the Company take any
action, directly or indirectly, to encumber or adversely affect Employee’s
rights under any such indemnification arrangement or insurance. Further, the
release contained in this Section will not affect any rights granted to
Employee, or obligations of the Company, under the terms of this Agreement.
Employee is waiving any right to recover any individual relief from the Company
(including back pay, front pay, reinstatement or other legal or equitable
relief) in any charge, complaint, lawsuit or other proceeding brought by
Employee or on Employee's behalf against the Company pertaining to events
occurring prior to execution of this Agreement. Employee further waives any
claim Employee may have for reemployment with the Company.


6. Agreement Not to Compete. Employee agrees not to, during the 12 month period
following Employee’s Termination Date (the “Restricted Period”), without the
Company’s prior written consent, for any reason, directly or indirectly either
as principal, agent, manager, employee, partner, shareholder, director, officer,
consultant or otherwise, become engaged or involved, in a manner that relates to
or is similar in nature to the specific duties performed by Employee at any time
during Employee’s employment with the Company, in any business (other than as a
less-than three percent (3%) equity owner of any corporation traded on any
national, international or regional stock exchange or in the over-the-counter
market) that directly competes with the Company in


(i)    the business of the harnessing, production, transmission, distribution,
marketing or sale of electricity;or the development or operation of transmission
facilities or power generation facilities; or


(ii)    any other business in which the Company is engaged at the termination of
the Employee's employment with the Company.


The provisions of this Section 6 shall be limited in scope and be effective only
within one or more of the following geographical areas: (A) any state in the
United States where the Company has at least U.S. $25 million in capital
deployed as of Employee’s Termination Date; or (B) any state or country with
respect to which the Company conducted a business, which, or oversight of which,
constituted any part of Employee’s employment. The parties intend the above
geographical areas to be completely severable and independent, and any
invalidity or unenforceability of this Agreement with respect to any one area
shall not render this Agreement unenforceable as applied to any one or more of
the other areas.


7. Cessation of Employment and (where applicable) LTD Benefits. If Employee has
any claim of any benefit entitlement attributable to a disability of Employee,
Employee further acknowledges and understands that, as a consequence of
accepting the benefits referenced in this Agreement, and signing this Agreement,
Employee’s employment with the Company is terminated, the payment (if
applicable) of any long-term disability benefits will cease, any claim of
entitlement to long-term disability benefits is released, and that any existing
reduction of employee contributions toward the cost of medical, dental, life and
any other coverages will also
4

--------------------------------------------------------------------------------



cease, subject to Employee’s rights to continuation of coverages pursuant to
applicable law. In any event, Employee acknowledges that Employee shall no
longer be entitled to any continued employment with the Company.


8. Acknowledgement of Covenants. Employee reaffirms that Employee shall comply
with the provisions in Article VI of the American Electric Power Executive
Severance Plan, as amended (the “Executive Severance Plan”), during and after
the Employee’s employment with the Company. Without intending to limit the scope
of the preceding sentence, Employee hereby acknowledges that Section 6.2 of that
Executive Severance Plan was amended October 24, 2016 (after the Executive
signed the Acknowledgement of Eligibility & Agreement to Comply with Conditions
for the Plan) to read as follows (understanding that references to the “Eligible
Employee” are references to “Employee”):


“Section 6.2 Confidential Information.


“(a) The Eligible Employee acknowledges that all Confidential Information (as
defined below) shall at all times remain the property of the AEP System
Companies. For purposes of this Plan, “Confidential Information” means all
information including, but not limited to, proprietary information and/or trade
secrets, and all information disclosed to the Eligible Employee or known by the
Eligible Employee as a consequence of or through the Eligible Employee’s
employment, which is not generally known to the public or in the industry in
which the AEP System Companies are or may become engaged, about the AEP System
Companies’ businesses, products, processes, and services, including, but not
limited to, information relating to research, development, computer program
designs, computer data, flow charts, source or object codes, products or
services under development, pricing and pricing strategies, marketing and
selling strategies, power generating, servicing, purchasing, accounting,
engineering, costs and costing strategies, sources of supply, customer lists,
customer requirements, business methods or practices, training and training
programs, and the documentation thereof. It will be presumed that information
supplied to the AEP System Companies from outside sources is Confidential
Information unless and until it is designated otherwise.


“(b) The Eligible Employee will safeguard, to the extent possible in the
performance of his work for the AEP System Companies, all documents and things
that contain or embody Confidential Information. Except in the course of the
Eligible Employee’s duties to the AEP System Companies or as may be compelled by
law or appropriate legal process, the Eligible Employee will not, during his
employment by the AEP System Companies, or permanently thereafter, directly or
indirectly use, divulge, disseminate, disclose, lecture upon, or publish any
Confidential Information, without having first obtained written permission from
the AEP System Companies to do so; provided, however, that the foregoing shall
not prohibit or impede the Eligible Employee from reporting an act or event,
that the Eligible Employee in good faith believes is a violation of law, to a
relevant law-enforcement agency (such as a federal, state or local law
enforcement agency or official), or to a federal, state or local government
agency, such as the Securities and Exchange Commission, the Internal Revenue
Service, the Equal Employment Opportunity Commission, the Occupational Safety
and Health Administration or the Department of
5

--------------------------------------------------------------------------------



Labor, or from cooperating in an investigation conducted by or communicating
with such a government agency, or otherwise making disclosures to such an
agency, in each case, that are protected under federal, state or local
whistleblower laws (“Permissible Disclosures”).


“Moreover, pursuant to the federal Defend Trade Secrets Act of 2016 (“DTSA”),
(i) no individual will be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that is made: (A) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and made solely for the purpose of reporting or
investigating a suspected violation of law; or (B) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal so that it is not made public; and (ii) an individual who is pursuing a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose trade secret information to the attorney of the individual and
use the trade secret information in the court proceeding, if the individual (A)
files any document that contains or reflects the trade secret under seal; and
(B) does not disclose any trade secret except as permitted by court order.


“An Eligible Employee does not need the prior authorization of (or to give
notice to) the AEP System Companies regarding any such Permissible Disclosures
or disclosures protected by the DTSA. Notwithstanding the foregoing, no
provision in this Plan or in any Release shall be construed or interpreted as
authorization from the AEP System Companies for an Eligible Employee to disclose
any information covered by the AEP System Companies’ attorney-client or attorney
work product privileges or a waiver of any such privilege.”


9. No Admission of Liability. Employee understands that the Company believes
that Employee has no valid claim against the Company. The fact that this
Agreement is offered to the Employee in the first place will not be understood
as an indication that the Company believes that Employee has been injured,
discriminated against or treated unlawfully in any respect.


10. Protected Activity. (A) Employee understands and acknowledges that nothing
in this Agreement prohibits, penalizes, or otherwise discourages Employee from
reporting, providing testimony regarding, or otherwise communicating any nuclear
safety concern, workplace safety concern, or public safety concern to the U.S.
Nuclear Regulatory Commission (NRC) or the U.S. Department of Labor (DOL).
Employee further understands and acknowledges that the provisions of this
Agreement are not intended to restrict Employee’s communication with, or full
cooperation in, proceedings or investigations by any agency relating to nuclear
regulatory or safety issues. Employee understands that nothing in the Agreement
waives Employee’s right to file a claim with the DOL pursuant to Section 211 of
the Energy Reorganization Act, but Employee expressly waives Employee’s right to
recover any and all damages or other equitable relief, including, but not
limited to reinstatement, back pay, front pay, compensatory damages, attorney
fees or costs, that may be awarded to the Employee by the DOL as a result of
such a claim.


(B) Nothing in this Agreement (including but not limited to the release and
waiver of claims and the confidentiality, cooperation, non-disparagement, return
of property and any other
6

--------------------------------------------------------------------------------



limiting provisions) (1) affects or limits Employee’s right to challenge the
validity of this Agreement under the ADEA or the Older Workers Benefit
Protection Act (where Employee is age 40 or older) or (2) prevents Employee from
filing a charge or complaint with, from communicating with or from participating
in an investigation or proceeding conducted by, the Equal Employment Opportunity
Commission, the Occupational Safety and Health Administration, the National
Labor Relations Board, the Securities and Exchange Commission, the Internal
Revenue Service, the Department of Justice or any other federal, state or local
agency charged with the enforcement of any laws, including providing documents
or other information. This Agreement does not limit any right Employee may have,
where eligible, to receive an award from a government agency (and not the
Company) for information provided to the government agency.


11. Enforcement of Certain Covenants. It is recognized that damages in the event
of breach of the covenants set forth in sections 5 (Non-competition) and 7 (form
Article VI of the Executive Severance Plan) by Employee would be difficult, if
not impossible, to ascertain, and it is therefore agreed that the Company, in
addition to and without limiting any other remedy or right that the Company may
have, shall have the right to seek an injunction or other equitable relief in
any court of competent jurisdiction, enjoining any such breach. The existence of
this right shall not preclude the Company from pursuing any other rights or
remedies at law or in equity, which the Company may have.


12. Return of Property. All Company computers, files, access keys, desk keys, ID
badges and credit cards, and such other property of the Company as the Company
may reasonably request, in Employee’s possession must be returned no later than
the Termination Date, or prior thereto if requested by the Company. Except to
the extent inconsistent with Company policy in effect as of the Termination Date
and upon the Request made by the employee at least 3 business days prior to the
Termination Date:


(i) The Company shall assign to Employee the telephone number then in effect
with respect to the cell phone device issued to Employee as of the Termination
Date; and


(ii) Once the Company is satisfied that it is able to remove to the Company’s
satisfaction all Company confidential information to which the device may have
had access:


(A) the Company shall transfer to Employee ownership of the cell phone assigned
to Employee as of the Termination Date; and


(B) The Company shall give Employee the opportunity to purchase the tablet
computer assigned to Employee as of the Termination Date at a price based on the
Company’s estimate of the then market value of that device.


13. Entire Agreement. Employee and the Company acknowledge that this Agreement
contains the entire agreement and understanding of the parties and that no other
representation or agreement of any kind whatsoever has been made to Employee by
the Company or by any other person or entity to cause Employee to sign this
Agreement.




7

--------------------------------------------------------------------------------



14. Applicable Law . This Agreement shall be governed and interpreted in
accordance with the laws of Ohio and applicable federal law.


15. Severability. If any provision of this Agreement is determined to be invalid
or unenforceable, the Company and Employee agree that such determination shall
not affect the other provisions and that all other provisions shall be enforced
as if the invalid provision were not a part of this Agreement.


16. EMPLOYEE NOTICE: PLEASE READ CAREFULLY BEFORE SIGNING THIS SEVERANCE,
RELEASE OF ALL CLAIMS AND NONCOMPETITION AGREEMENT.
YOU HAVE TWENTY-ONE (21) CALENDAR DAYS WITHIN WHICH TO CONSIDER THIS AGREEMENT.
SHOULD YOU SIGN THE AGREEMENT, YOU HAVE THE RIGHT TO REVOKE IT, IN WRITING, FOR
A PERIOD OF SEVEN (7) CALENDAR DAYS AFTER YOU SIGN IT. THIS AGREEMENT SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE SEVEN-DAY REVOCATION PERIOD HAS
EXPIRED.


YOU ARE ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT. YOU
MAY HAVE RIGHTS OR CLAIMS ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT
AND/OR OLDER WORKERS BENEFIT PROTECTION ACT. IF YOU WORK IN WEST VIRGINIA, YOU
ARE FURTHER ADVISED THAT THE TOLL FREE NUMBER OF THE WEST VIRGINIA STATE BAR
ASSOCIATION IS 1-800-642-3617.


17. Conclusion. The parties have read the foregoing Severance, and Release of
All Claims and Noncompetition Agreement and fully understand it. They now
voluntarily sign this Agreement on the date indicated, signifying their
agreement and willingness to be bound by its terms.







EmployeeAmerican Electric Power Company, Inc./s/ Lana L. Hillebrand
By /s/ Nick K. Akins
Lana L. Hillebrand     Nick K. Akins
Date 10/21/20
Date 10/22/20

8